United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 16-1822
                       ___________________________

                            United States of America

                       lllllllllllllllllllll Plaintiff - Appellee

                                          v.

                               Hector Ruiz Ramos

                     lllllllllllllllllllll Defendant - Appellant
                                     ____________

                    Appeal from United States District Court
                 for the Southern District of Iowa - Des Moines
                                 ____________

                           Submitted: January 9, 2017
                              Filed: May 22, 2017
                                [Unpublished]
                                ____________

Before SMITH,1 GRUENDER, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.




      1
       The Honorable Lavenski R. Smith became Chief Judge of the United States
Court of Appeals for the Eighth Circuit on March 11, 2017.
      Hector Ruiz Ramos appeals his 168-month sentence for conspiracy to distribute
methamphetamine and conspiracy to commit money laundering, arguing that his
sentence is unreasonable. We affirm the judgment of the district court.2

                                     I. Background
       Ramos pleaded guilty pursuant to a written plea agreement to conspiracy to
distribute methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), and
846, and conspiracy to commit money laundering, in violation of 18 U.S.C. § 1956(h).
According to the presentence investigation report (PSR),3 Ruiz was involved in a
drug-trafficking organization in which he was the “right-hand-man” of the “main
head” of the organization. “Ruiz provided bulk quantities of methamphetamine to four
separate sub-distributors . . . .” The organization used multiple individuals to count
drug proceeds and to deposit and wire money. Ruiz provided bank account numbers
for the purpose of wiring drug proceeds to the supplier. Ruiz was “known to carry
firearms.” He had actively sought to obtain firearms from a cooperating defendant,
possessed guns during collection of a drug debt, and had ammunition when law
enforcement executed a search warrant on his residence.

       Prior to sentencing, the parties entered a supplemental agreement pursuant to
Federal Rule of Criminal Procedure 11(c)(1)(C). The parties made the following
“Joint Sentencing Recommendation”:

      Under Rule 11(c)(1)(C) of the Federal Rules of Criminal Procedure, the
      parties agree that the appropriate advisory United States Sentencing
      Guidelines range is 210–262 months, based upon Base Offense Level 36,
      plus 2 levels for money laundering, plus 2 levels for a firearm

      2
        The Honorable James E. Gritzner, United States District Judge for the Southern
District of Iowa.
      3
      At sentencing, the district court accepted the factual findings in the PSR
without objection.

                                         -2-
      under 2D1.1(b)(2), less 3 levels for acceptance of responsibility. The
      Defendant may advocate for a lower sentence taking into account factors
      under Title 18, United States Code, Section 3553(a). The Government
      agrees to advocate for a sentence no greater than the agreed upon
      advisory guideline range of 210–262 months.

       At sentencing, the district court accepted the plea agreement and supplemental
agreement and agreed to be bound by those agreements. The government moved under
U.S.S.G. § 5K1.1 for a sentencing reduction, and the court granted a 20-percent
reduction. Thereafter, Ruiz’s counsel argued for a downward variance from the
Guidelines range under the 18 U.S.C. § 3553(a) factors. Counsel based her argument
on Ruiz’s lack of criminal history, including lack of juvenile criminal history; his
history of gainful employment; and the fact that “he left Guatemala because of some
legitimate fears from the Zetas,” a drug cartel. Counsel characterized Ruiz as “highly
unlikely . . . [to] re-offend given his lack of criminal history.” Counsel advocated for
an offense level of 31. In his allocution, Ruiz apologized for committing the drug- and
money-laundering offenses, stating that he had no idea of the harm that he was doing
to himself and to others. He said, “I lost my freedom, my wife, and the American
dream, which cost me so much to attain.” The government requested a sentence of 168
months’ imprisonment based on a starting point of 210 months (the low end of the
Guidelines range, minus the 20-percent reduction).

       The court sentenced Ruiz to 168 months’ imprisonment. In explaining its
sentence, the district court acknowledged that it had “considered all of the factors
under Section 3553(a),” although the court found it unnecessary “to discuss all of
them for purposes of the sentence.” The court recognized the “substantial benefit in
the sentencing” that Ruiz gained from his cooperation, “even though that has cost him
some inconvenience and some personal difficulty.” According to the court, “the
seriousness of the offense” drove Ruiz’s sentence. While the court “recognize[d]
[Ruiz’s] lack of criminal history at least in this country here,” the court commented
to Ruiz that “once you got into it, you got in pretty deep, and so the court has to

                                          -3-
respond to that.” As to the need to protect the public from further crimes of Ruiz, the
court acknowledged that Ruiz’s “record suggests that [this factor] should not be a big
concern except for the fact that [Ruiz] got in pretty seriously when [he] did.” The
court was also “concerned about seeking some level of consistency and avoiding
unwarranted sentencing disparity among defendants with similar records who have
been found guilty of similar conduct.” After considering that Ruiz “gained some
benefit” in obtaining a sentencing reduction for his cooperation “and comparing it to
the lack of criminal history and the seriousness of the offense,” the court found that
a 210-month sentence—the bottom of the Guidelines—was “fully sufficient while not
greater than necessary.” The court then applied the 20-percent sentencing reduction,
resulting in a 168-month sentence on both counts to be run concurrently.

                                    II. Discussion
       On appeal, Ruiz argues that the district court abused its discretion in sentencing
him to 168 months’ imprisonment. See United States v. Jones, 509 F.3d 911, 913 (8th
Cir. 2007) (“We review a challenge to the reasonableness of a sentence for abuse of
discretion.”). Ruiz acknowledges that his sentence is presumptively reasonable
because it falls within the applicable Guidelines range. See United States v.
San–Miguel, 634 F.3d 471, 475 (8th Cir. 2011) (“A sentence that falls within a
properly-calculated advisory guidelines range . . . is presumptively reasonable on
appeal.”). Nonetheless, Ruiz asserts that he rebutted this presumption because the
district court should have (1) placed less weight on the seriousness of the offense;
(2) given substantially more weight to his lack of criminal history and the fact that he
fled Guatemala to escape a drug cartel; and (3) not insinuated that Ruiz had a criminal
history in other countries when it stated that Ruiz had a “lack of criminal history at
least in this country.” See United States v. Cadenas, 445 F.3d 1091, 1094 (8th Cir.
2006) (“Although a sentence within [the Guidelines] range is presumed reasonable,
that presumption may be rebutted by reference to the factors listed in § 3553(a).”
(citation omitted)).



                                          -4-
       Having carefully reviewed the record, we conclude that Ruiz did not rebut the
presumption that his 168-month sentence is reasonable. The district court stated that
it had considered all of the § 3553(a) factors; it was unnecessary for the court to
“mechanically recite each of the § 3553(a) factors.” Id. The court specifically
referenced “the nature and circumstances of the offense and the history and
characteristics of the defendant.” See 18 U.S.C. § 3553(a)(1). The court acknowledged
Ruiz’s argument that he lacked a criminal history, but it offset this lack of history by
focusing on the seriousness of his offenses. The court did not specifically mention
Ruiz’s flight from Guatemala due to gang activity. The court, however, heard Ruiz’s
argument respecting this consideration. The court was not obligated to expressly
respond to every argument that Ruiz made, and nothing in the record indicates the
court ignored it. See United States v. Vanhorn, 740 F.3d 1166, 1169 (8th Cir. 2014)
(“The district court ‘need not specifically respond to every argument made by the
defendant, or mechanically recite each § 3553(a) factor.’” (quoting United States v.
French, 719 F.3d 1002, 1007 (8th Cir. 2013))). Nor do we find that the district court
improperly insinuated that Ruiz had a criminal history in another country; instead, the
district court merely appropriately acknowledged Ruiz’s lack of criminal history in
the United States.

       In summary, “our review of [the record] shows that the district court considered
[the § 3553(a) factors], weighed them properly[,] and did not commit a clear error of
judgment in arriving at [Ruiz’s] sentence, which was within the range of choice
dictated by the facts of the case.” See United States v. Peck, 496 F.3d 885, 892 (8th
Cir. 2007).

                                 III. Conclusion
      Accordingly, we affirm the judgment of the district court.
                     ______________________________




                                          -5-